         Case 2:18-cv-03723-NIQA Document 18 Filed 02/12/19 Page 1 of 2



James Everett Shelton
316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
jeshelton595@gmail.com
Plaintiff

               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
                                      :
JAMES EVERETT SHELTON                 :
                                      : No. 2:18-cv-03723-NIQA
                  Plaintiff           :
        v.                            :
                                      :
FCS CAPITAL LLC, EMIL YASHAYEV, :
                                      :
& BARRY SHARGEL                       :
                   Defendants         :

   REQUEST FOR CLERK’S ENTRY OF DEFAULT AGAINST FCS CAPITAL LLC,
                EMIL YASHAYEV, AND BARRY SHARGEL
       Comes now JAMES EVERETT SHELTON, the Plaintiff Pro Se in this action, and

hereby requests the clerk to enter a default against defendants FCS CAPITAL LLC, EMIL

YASHAYEV, and BARRY SHARGEL on the basis that the record in this case demonstrates that

there has been a failure to plead or otherwise defend as provided by Rule 55(a) of the Federal

Rules of Civil Procedure.

Dated: February 12, 2019                                       /s/ James Everett Shelton
                                                                   James Everett Shelton
                                                                   316 Covered Bridge Road
                                                                   King of Prussia, PA 19406
                                                                   (484) 626-3942
                                                                   jeshelton595@gmail.com
                                                                   Plaintiff, Pro se
         Case 2:18-cv-03723-NIQA Document 18 Filed 02/12/19 Page 2 of 2



             IN THE UNITED STATES DISTRICT COURT FOR
              THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
                                      :
JAMES EVERETT SHELTON                 :
                                      : No. 2:18-cv-03723-NIQA
                  Plaintiff           :
        v.                            :
                                      :
FCS CAPITAL LLC, EMIL YASHAYEV, :
                                      :
& BARRY SHARGEL                       :
                   Defendants         :

                               CLERK’S ENTRY OF DEFAULT:
        IT APPEARING that the amended complaint was filed in this case on November 13,

2018; that the summons and amended complaint were duly served upon defendants FCS

CAPITAL LLC, EMIL YASHAYEV, and BARRY SHARGEL on November 14, 2018 and no

answer or other pleading having been filed by said defendants,

       NOW THEREFORE upon request of the Plaintiff, default is hereby entered against

defendants FCS CAPITAL LLC, EMIL YASHAYEV, and BARRY SHARGEL as provided by

Rule 55(a) of the Federal Rules of Civil Procedure.

Dated: __________________                             ___________________________________

                                                                    Clerk of Court (or deputy)
